DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber including a proximal portion configured to be coupled to an energy source and a distal portion opposite the proximal portion and a capillary surrounding at least a portion of the optical fiber and including a proximal portion and a distal portion, wherein the capillary includes a first portion that includes one or more of dimples, bumps, or internally dispersed particles and a second portion that is free of dimples, bumps, or internally dispersed particles, wherein the second portion is at the proximal portion of the capillary, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the second portion of the capillary and the optical fiber, or
an optical fiber including a proximal portion configured to be coupled to an energy source to deliver energy and a distal portion opposite the proximal portion and a capillary surrounding at least a portion of the optical fiber and including a proximal portion and a distal portion, wherein the capillary includes a plurality of dimples, bumps, or internally dispersed 
a fiber extending from a proximal portion to a distal portion and a capillary at least partially surrounding the proximal portion of the fiber, wherein the capillary includes a plurality of dimples, bumps, or internally dispersed particles on at least a portion of the capillary, and wherein the capillary includes a portion at a proximal portion of the capillary that is free of the dimples, bumps, or internally dispersed particles, and wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the fiber and the portion of the capillary that is free of the dimples, bumps, or internally dispersed particles,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883